Citation Nr: 1137952	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied the Veteran's July 2005 claim for service connection for a back disorder.

In October 2010, the Board, inter alia, remanded the issue of entitlement to service connection for a back disorder to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

Following development conducted pursuant to the Board's October 2010 decision and remand, the RO granted service connection for tinnitus and bilateral hearing loss in a July 2011 rating decision, and assigned disability ratings of 10 percent and noncompensable, respectively, effective July 26, 2005.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).


FINDING OF FACT

There is competent and credible evidence relating the Veteran's current diagnosis of degenerative joint disease / degenerative disc disease of the cervical spine and mild degenerative disc disease of the lumbar spine to an injury during his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for degenerative joint disease / degenerative disc disease of the cervical spine and mild degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An August 2005 letter, provided to the Veteran before the November 2005 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38
C.F.R. § 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in May 2006.  In this regard, after initially providing VA notice in August 2005, followed by subsequent Dingess notice in May 2006, the RO readjudicated the claim in a statement of the case in December 2006.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim for service connection there must be medical evidence of a current disability as established by a medical diagnosis; incurrence or aggravation of a disease or injury in service, established by lay or medical evidence; and a nexus between the in-service injury or disease and the current disability, established by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  Medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Analysis:  Service Connection for a Back Disorder

Service treatment records show that the Veteran, in his October 1971 pre-induction Report of Medical History, checked a box indicating that he had, or had previously had, recurrent back pain.  The clinician noted that the Veteran reported that he wore a back brace in 1966, but that he does not miss work because of his back pain.  In an October 1971 Report of Medical Examination, a clinician found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.

In June 1973, the Veteran reported that he had pain in his neck and upper back for two months.  The clinician diagnosed him with "? muscle strain."

An in-service clinician noted in July 1973 that the Veteran reported having a history of pre-service back injuries from 8 years prior (1965) and 3 years prior (1970).  The Veteran also reported that he reinjured his back 3 months ago (April 1973), and, since that reinjury, he has constant pain.  Later in July 1973, a clinician recorded the Veteran's report that he had originally injured his back 8 years prior (1965) by falling "from height," and that he has had intermittent dorsal back pain (BP) since then, especially when lifting heavy objects or exerting force with his arms.  The clinician diagnosed the Veteran with a "probable muscular injury."

In April 1974, the Veteran complained of an injury to his back in the last 48 hours, with sharp, intermittent pain to his scapular area that was aggravated by moving his left arm.  The clinician diagnosed the Veteran with a left trapezoid muscle strain.

In June 1974, an in-service clinician noted that the Veteran had had thoracic and neck pain for 2 months, but that there had been no trauma, and that the Veteran reported having intermittent back pain ever since falling from a swing as a child.  The Veteran noted that the aching was aggravated by heavy lifting.  After providing x-rays of the Veteran's cervical and thoracic spines, the in-service clinician diagnosed the Veteran with a chronic thoraco-cervical strain.  However, the following day an in-service physician opined that the Veteran had a normal thoracic spine, with well-maintained vertebral body heights and intervertebral disc spaces, and intact pedicles.

In a July 1974 Report of Medical Examination, a clinician found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation.

After service, from 1998 to 2010, the Veteran has multiple diagnoses of back disorders from VA and private clinicians.  His private clinicians diagnosed cervical adenitis in January 1998; lumbar strain with possible osteoarthritis or disc disease in May 1998; lumbar disc disease in May 2000, November 2001, March 2002, August 2002, April 2003, July 2003, February 2004, April 2004, July 2004, August 2004, and September 2004; cervical disc disease in April 2004, July 2004, August 2004; multilevel lumbar disc disease in October 2004; degenerative arthritis of the spine with suspected neuropathy in November 2004; and cervical spine disorders with surgical fusion in January 2009, October 2009, November 2009, January 2010, March 2010, May 2010, and June 2010 .  VA clinicians diagnosed an abnormality of the lumbar spine in August 2002; mild lumbar spondylosis in November 2002; a major abnormality of the lumbar spine in July 2004; and back and neck pain in August 2005.

The Veteran has also reported injuring his back after service.  The Veteran told a VA clinician in December 2001 that his back pain had increased in intensity from 2 or 3 to 8 out of 10 after he had "moved wrong" while unloading some firewood the previous month.  In May 2005, a VA clinician noted that the Veteran "has gradual onset of low-back pain and lower extremity pain for the last 15 years [since 1990].  His pain started gradually without any definite incident or accident.  The location of the pain is in the lower back radiating to both lower extremities equally."

The Veteran, in his July 2005 claim, requested service connection for a back disorder.  In an April 2006 letter, a fellow service member wrote that he and the Veteran were tasked with replacing a clutch in a 11/4 ton truck during service, and that "during this process either taking it out or putting the transmission back in, [the Veteran] hurt his back.  I remember him telling me that, and I am pretty sure he reported it at the time."  Another fellow service member recounted the same incident and reported that "the other mechanics lost their grip on the trans[mission]," thereby hurting the Veteran's neck and shoulder.

VA provided the Veteran with a Compensation and Pension (C&P) examination of his spine in December 2010.  The examiner, a physician, reviewed the claims file and medical records.  The Veteran reported that he injured his neck and low back while serving in Korea in the 1970s when a transmission fell on him while he was working on a truck.  The Veteran stated that ever since that injury he has had problems with chronic, progressively worsening pain in his neck that occasionally radiates down his right arm, as well as low back pain that periodically radiates down both legs.  The Veteran reported taking oxycodone daily.  The examiner noted that the Veteran had an antalgic gait.  He had no abnormal spinal curvatures.  The examiner also recorded the Veteran's range of motion (ROM), and found that he had no affected nerves.  The VA examiner diagnosed the Veteran with degenerative joint disease (DJD) / degenerative disc disease (DDD) of the cervical spine, and with mild DDD of the lumbar spine.  The examiner noted that those diagnosed disorders resulted in increased absenteeism at work, and pain with strenuous daily activities.  The VA examiner opined that it is at least as likely as not that the Veteran's back and neck conditions and radicular pain were caused by or a result of his in-service spine injury.  The examiner explained that the Veteran suffered an injury to his neck and low back in service, and has had chronic and progressively worsening pain in his neck and low back ever since, as well as radicular symptoms to the upper right extremity (URE) and bilateral lower extremities (LEs).  The VA examiner further noted that magnetic resonance imaging (MRI) testing of the Veteran's spine demonstrated multilevel DDD, which was worst in the cervical spine.

Also in December 2010, VA provided the Veteran with a C&P examination of his neurological condition.  The examiner, a neurologist, reviewed the claims file and medical records.  The examiner also noted the Veteran's report of a neck injury in service when a transmission fell on him.  After examining the Veteran and reviewing past results of an MRI and electromyography (EMG), the VA examiner diagnosed the Veteran with back and leg pain without radiculopathy or neurological manifestation.

The Board notes as a complicating factor that the December 2010 VA examiner of the Veteran's spine wrote that the Veteran never had problems with back or neck pain or radicular pain prior to the inciting injury in service.  However, as noted above, the Veteran did state in his October 1971 pre-induction Report of Medical History that he had, or had previously had, recurrent back pain.  Likewise, the Veteran reported in October 1971 that he wore a back brace in 1966, but that he does not miss work because of his back pain.  Significantly, in the Veteran's October 1971 Report of Medical Examination, a clinician found that his spine and other musculoskeletal system were normal on clinical evaluation.

The Board finds that the Veteran is entitled to the presumption of soundness because no spine disorder was noted at entrance into service.  38 C.F.R. § 3.304.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Where, as here, a pre-service injury was not noted, the presumption of soundness may only be rebutted when there is both clear and unmistakable (obvious or manifest) evidence that an injury or disease existed prior to service, and was not aggravated by service.  38 C.F.R. § 3.304(b).  The Board finds that there is no clear and unmistakable evidence that his back injury preexisted service: although it is clear from the Veteran's statements that he experienced a back injury prior to service, it is not "clear and unmistakable," in light of his normal spine on clinical evaluation in October 1971, that he had any residual effects of that prior injury upon entering service.  Moreover, there is certainly no "clear and unmistakable" evidence that the Veteran's back injury was not aggravated by service; rather, the Veteran's service treatment records include complaints of reinjuries to his back dated July 1973 and April 1974.  Therefore, the presumption of soundness applies to the Veteran, and it is not rebutted.  38 C.F.R. § 3.304(b).

Because the Veteran's December 2010 VA examinations were conducted by competent clinicians who fully described the functional effects caused by the Veteran's back disorders on his functioning, the Board finds that the Veteran's examinations were adequate.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Moreover, the VA examiners considered the Veteran's claims file and medical history in their reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner of the Veteran's spine provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board further finds that the VA examiners' medical findings are credible, based on their internal consistency and the VA examiners' duty to offer truthful opinions.  Consequently, the Board assigns considerable probative value to the VA examiners' reports.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Because the clinicians and examiners cited above are so qualified, their medical opinion constitutes competent medical evidence.

The Board finds that the Veteran is competent to report that a transmission fell on him in service.  The Veteran is also competent to report that he has experienced neck and back pain since that accident.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds that the Veteran's reports of continuous symptoms of back and neck pain ever since a transmission injury in service are credible, based on complaints of injuries to his back in service treatment records dated July 1973 and April 1974; two letters from fellow servicemen who witnessed the transmission accident, both dated April 2006; the Veteran's medical records showing frequent back treatment from 1998 to the present; and the consistency of the Veteran's statements.

Attributing the benefit of the doubt to the Veteran, the Board finds that the Veteran's back disorder warrants service connection in this case based on his in-service documentation of symptoms; the corroborating statements from two fellow Veterans regarding his in-service injury; the competent and credible lay statements provided by the Veteran; the Veteran's extensive post-service treatment of his spine; and the positive December 2010 nexus opinion from the VA examiner.  Accordingly, service connection for the Veteran's diagnosed back disorder-DJD/DDD of the cervical spine, and DDD of the lumbar spine-is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disorder-diagnosed as degenerative joint disease / degenerative disc disease of the cervical spine and mild degenerative disc disease of the lumbar spine-is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


